          Case 1:20-mc-00188-PAE Document 3 Filed 04/08/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                          1:20-mc-188
                                                        Civil Action No. _______
In re Petition of

UNIÓN FENOSA GAS, S.A.                                  Declaration of Charlene C. Sun in
                                                        Support of Ex Parte Petition for
For an Order to Take Discovery from The                 Assistance in Aid of a Foreign
Depository Trust Company Pursuant to 28                 Proceeding Pursuant to 28 U.S.C. §
U.S.C. § 1782 in Aid of a Foreign Proceeding            1782




CHARLENE C. SUN hereby declares as follows:


        I am an attorney at King & Spalding LLP, counsel to Unión Fenosa Gas, S.A. (“UFG”),

the Petitioner herein. I am duly admitted to practice in New York, the District of Columbia, and

Texas, and am a member in good standing of the bar of this Court. The matters discussed herein

are within my personal knowledge.


        This petition is in aid of English judicial proceedings (the “English Proceedings”) to

enforce a $2.013 billion arbitral award (plus interest and costs) (“Award”) issued on August 31,

2018 in ICSID Case No. ARB/14/4 in favor of UFG and against the Arab Republic of Egypt

(“Egypt”). The Award was issued by an arbitral tribunal (the “Tribunal”) following arbitration

proceedings conducted in accordance with the Agreement on the Reciprocal Promotion and

Protection of Investments between the Kingdom of Spain and the Arab Republic of Egypt

(“Treaty”) and the Convention on the Settlement of Investment Disputes between States and

Nationals of Other States (the “ICSID Convention”). The Award relates to Egypt’s impairment

of UFG’s investments in Egypt, which the arbitral tribunal constituted a breach of the Treaty.




                                                1
         Case 1:20-mc-00188-PAE Document 3 Filed 04/08/20 Page 2 of 5



       Egypt refused to comply with the Award voluntarily. On October 17, 2018, pursuant to

Article 54 of the ICSID Convention and 22 U.S.C. § 1650a, UFG requested the United States

District Court for the District of Columbia (“D.D.C. Court”) to enter an order recognizing and

enforcing the ICSID Award. Egypt was successfully served with process under the Convention

on the Service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial Matters,

20 U.S.T. 361, on November 17, 2018, more than 15 months ago.


       On November 19, 2018, UFG commenced the English Proceedings in the Commercial

Court, Queen’s Bench Division of the Courts of England and Wales.


       On January 8, 2019, pursuant to Article 52 of the ICSID Convention, Egypt filed an

application to set aside the Award.     Further, on October 18, 2019, the ICSID Annulment

Committee granted Egypt’s request for a stay of enforcement of the Award. The stay was

conditioned on Egypt’s posting of security.


       On January 24, 2020, the Annulment Committee lifted the stay of enforcement of the

Award due to Egypt’s failure to post security. A true and correct copy of the “Annulment

Committee’s Decision to Terminate the Stay of Enforcement” is attached hereto as Exhibit A.


       On February 27, 2020, after lengthy settlement negotiations, UFG and Egypt executed a

series of agreements for the purpose of settling Egypt’s liabilities arising under the Award.

However, these agreements remain executory and subject to the parties achieving a number of

conditions precedent, many of which remain unfulfilled at this time. Accordingly, UFG is free

to, and is, continuing to prosecute proceedings to enforce the Award, including, inter alia, the

English Proceedings. The effectiveness of the settlement is also contingent upon security and

guarantees from Egypt as well as approvals from third parties.




                                                2
         Case 1:20-mc-00188-PAE Document 3 Filed 04/08/20 Page 3 of 5



       Petitioner has learned that Egypt makes frequent redemption and interest payments under

its sovereign debt program which may be targeted to satisfy Egypt’s outstanding debt to UFG.

Specifically, Egypt’s payment obligations under its sovereign bond program comprise of the

following:


             •   According to an April 26, 2010 prospectus Egypt filed with the Luxembourg

                 Stock Exchange (“2020/2040 Prospectus”): (i) redemption payments to holders

                 of its “U.S.$1,000,000,000 5.75% Notes due 2020” (“2020 Notes”) maturing on

                 April 29, 2020; (ii)       semi-annual interest payments to holders of its

                 “U.S.$500,000,000 6.875% Notes due 2040” (the “2040 Notes”) due every April

                 30 and October 30 until maturity;

             •   According to the May 26, 2015 base prospectus of the Global Medium Term

                 Notes Programme (“GMTN Base Prospectus”) on the Luxembourg Stock

                 Exchange,    redemption     and       interest   payments   to   holders   of   its

                 U.S.$10,000,000,000 Notes (“GMTN Notes”), made pursuant to the “Final

                 Terms” of each tranche of notes issued; and,

             •   According to the November 16, 2018 Debt Security Programme Prospectus

                 (“DSP Prospectus”) on the Irish Stock Exchange: (i) semi-annually payments to

                 holders of its Series D Notes and Series E Notes (together the “DSP Notes”) due

                 every May 10 and November 10 until maturity; (ii) redemption payments to

                 holders of its Series D Notes on November 10, 2026, and to holders of its Series E

                 notes on November 10, 2030.




                                                   3
          Case 1:20-mc-00188-PAE Document 3 Filed 04/08/20 Page 4 of 5



A true and correct copy of the 2020/2040 Prospectus is attached as Exhibit B. A true and

correct copy of the GMTN Prospectus is attached as Exhibit C. A true and correct copy of the

DSP Prospectus is attached as Exhibit D.


       Each of the 2020/2040 Prospectus, the GMTN Prospectus, and the DSP Prospectus

(together, “Egyptian Prospectuses”), list DTC as a “Clearing System” for the clearance and

settlement of the 2020 Notes, 2040 Notes, GMTN Notes, and the DSP Notes (together, “Notes”).

According to the Egyptian Prospectuses, “DTC is a limited-purpose trust company organised

under the New York Banking Law, a ‘banking organisation’ within the meaning of the New

York Banking Law, a member of the Federal Reserve System, a ‘clearing corporation’ within the

meaning of the New York Uniform Commercial Code and a ‘clearing agency’ registered

pursuant to the provisions of Section 17A of the Exchange Act.” Ex. D at 34. See also Ex. B at

93.


       Petitioner intends to move in the English Proceedings to execute funds belonging to

Egypt that will be used to service and/or redeem the Notes.


       Since it is charged with settling and clearing transactions that occur between Egypt and

the holders of the Notes, DTC is as a critical agent in the bond structure. Petitioner believes that

funds come into the possession of DTC prior to their ultimate payment to note holders, and that

DTC, is likely to be in possession of the agreements governing the bonds. Thus, DTC is likely to

have critical documents and information (e.g., governing agency and other agreements)

pertaining to the servicing and redemption of these various debt instruments, including, inter

alia, the amounts to be disbursed by Egypt, the sources of such funds, Egypt’s ownership and

possessory interests in those funds, and the roles of the various payment agents at each step of

the payment process.


                                                 4
          Case 1:20-mc-00188-PAE Document 3 Filed 04/08/20 Page 5 of 5



       Upon information and belief, these documents are not publicly available.


       Upon information and belief, DTC’s principal place of business is 55 Water Street, New

York, New York, 10041-0099, United States. Exs. C at 194, D at 35.


       As of the filing of this petition, the Annulment Committee has not yet ruled on Egypt's

request to annul the Award.


       As of the filing of this petition, the Award remains unpaid by Egypt.


I affirm under penalty of perjury that the foregoing is true and correct.


Dated: New York, New York
       April 8, 2020



                                                              _________________________


                                                                      Charlene C. Sun




                                                  5
